                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MARGARET ANN GRAMES,

       Plaintiff,

v.                                                         Case No. 1:16-cv-1400
                                                           Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________/

                                   AMENDED JUDGMENT

               In accordance with the Sixth Circuit’s Order entered on March 1, 2019:

               The decision of the Commissioner is REVERSED pursuant to sentence four of 42

U.S.C. § 405(g) and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Sixth Circuit’s Order.

               IT IS SO ORDERED.



Dated: April 30, 2019                              /s/ Ray Kent
                                                   United States Magistrate Judge
